DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 10/21/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 10/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been withdrawn in view of Applicant’s amendments to the claims.  The following rejections and/or objections are newly applied and constitute the complete set presently being applied to the instant application.
Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the compounds of new claim 40 do not read on Applicant’s elected compound species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Election/Restrictions
Applicant’s elected species, 
    PNG
    media_image1.png
    273
    341
    media_image1.png
    Greyscale
(Compound SPI 0801308), reads on claims 1 and 25-26.
The elected species has been searched and is deemed to be free of the prior art and non-obvious.
Accordingly, in the Action mailed on 7/21/2022, the search was expanded as called for under current Office Markush practice - a compound by compound search - to include at least one additional species (M.P.E.P. § 803.02).  Those species were:

    PNG
    media_image2.png
    204
    313
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    151
    199
    media_image3.png
    Greyscale
.
In Applicant’s response filed 10/21/2022, Applicant overcome the rejection of claims based on said species by amending the claims to exclude said species. 
Accordingly, in the instant Action, the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include at least one additional species (M.P.E.P. § 803.02).  Those species are:

    PNG
    media_image4.png
    119
    412
    media_image4.png
    Greyscale
 wherein, in claim 1, X is N; Y is C; R1, R2, R4, R5, R6, R7, R9, R10, R11, R12, R13 and R14 are H; R3 is OMe; R8 is a lone pair of electrons; and n is 1 – which reads on pending claim 1, rejected below; and

    PNG
    media_image5.png
    206
    249
    media_image5.png
    Greyscale
 wherein, in the first compound of claim 25, X is alkyl; and R is H – which reads on claim 25, rejected below.
Claim 26, which reads on Applicant’s elected species, but which does not include the additional species indicated above, is objected to below, but has not been further searched.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being by CAS RN 1923243-68-8 (entered into STN on 6/02/2016).
Claim 1 is drawn to a compound having a generic formula which embraces the following compound species 
    PNG
    media_image4.png
    119
    412
    media_image4.png
    Greyscale
 wherein X is N; Y is C; R1, R2, R4, R5, R6, R7, R9, R10, R11, R12, R13 and R14 are H; R3 is OMe; R8 is a lone pair of electrons; and n is 1.
The claimed compound is taught by CAS RN 1923243-68-8.
Accordingly, claim 1 is anticipated.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being by CAS RN 901158-65-4 (entered into STN on 8/14/2006).
Claim 25 is drawn to a compound a generic formula which embraces the following compound species
    PNG
    media_image5.png
    206
    249
    media_image5.png
    Greyscale
 wherein, in the first compound of claim 25, X is alkyl; and R is H.
The claimed compound is taught by CAS RN 901158-65-4.
Accordingly, claim 25 is anticipated.
Claim Objections
Claim 26 is objected to as depending from a rejected base claim.


Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611